DETAILED ACTION

This office action is responsive to the response filed on 02/18/22.  As directed by the response none of the claims have been amended; cancelled nor added.  Thus, claims 1-8 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karube et al. (US 5,900,171) 
With regard to claim 1, Karube teaches a laser beam machine (FIG. 1) comprising: a processor 
(6) to machine a workpiece (W) as the processor (6) moves (FIG. 1); a first movable body (5) to hold the processor (6) and move the processor in a first direction by moving in the first direction along a guide (6A) extending in the first direction (FIG. 1); a second movable body (1) on which the first movable body (5) is placed, the second movable body (1) moving the first movable body (5) and the processor (6) in a second direction by moving in the second direction along guides (8 and protrusion below 8) extending in the second direction (FIG. 1); and a bed (illustrated in FIG. 1 below 6A and 6B) on which the second movable body (1) is placed via the guides extending in the second direction.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape)  
With regard to claim 2, with regard to the limitation of a front end surface of the one of the end portions of the first member is joined to a rear end side portion of the side surface of the second member, and a front end surface of the one of the end portions of the third member is joined to a rear end side portion of the side surface of the fourth member, although Karube does not teach the aforementioned limitations, it is submitted that Karube does teach two pillar shaped members illustrated in FIG. 1 in which ball screws/linear bearings (6A/6B) are affixed.   Notwithstanding the foregoing, it is respectfully submitted that the aforementioned limitations related to the bed shape are an obvious change of shape which do not render the subject invention non-obvious nor unpredictable, the claimed shapes of the bed simply are a matter of choice (see MPEP 2144.04: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape). 
With regard to claim 4, Karube teaches the first member (member below 6A in FIG. 1) has a first upper portion and a first lower portion, the first upper portion longitudinally extends beyond both longitudinal end portions of the first lower portion, the third member (right member below 6B in FIG. 1) has a second upper portion and a second lower portion, the second upper portion longitudinally extends beyond both longitudinal end portions of the second lower portion, and the guide (6A/6B) extending in the first direction is placed on an upper surface of the first upper portion and an upper surface of the second upper portion.    Although Karube does not explicitly teach one of the longitudinal end portions of the first lower portion is joined to the side surface of the second member, the first upper portion is supported by the first lower portion, the second member, and the fourth member, one of the longitudinal end portions of the second lower portion is joined to the side surface of the fourth member, the second upper portion is supported by the second lower portion, the second member, and the fourth member,  it is respectfully submitted that the aforementioned limitations related to the bed shape are an obvious change of shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape). 
With regard to claim 5, Karube teaches the processor (6/5) is a machining head to irradiate the workpiece (W) with a laser beam (LB) (FIG. 1). 
With regard to claim 6, Karube teaches the second movable body is a cross rail movable in the first direction in a horizontal plane, and the bed includes a column to cause the cross rail to move in the second direction in the horizontal plane (both servomotors 7 and 9 provide actuation to ballscrews 8 and 6a to coordinate with linear bearings 6B to provide full horizontal and linear movement along the entirety of workpiece W as illustrated in FIG. 1).
With regard to claim 7, with regard to the limitation of the first to fourth members are formed by use of Square pipes, it is submitted that although the prior art citation does not explicitly teach the aforementioned limitations, it is respectfully submitted that the aforementioned limitations related to the bed shape are an obvious change of shape which do not render the subject invention non-obvious nor unpredictable, the claimed shapes of the bed simply are a matter of choice (see MPEP 2144.04: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape). 
With regard to claim 8, with regard to the limitation of a reinforcing rib is disposed inside each of the first to fourth members, it is respectfully submitted that the aforementioned limitations related to the bed shape are an obvious change of shape which do not render the subject invention non-obvious nor unpredictable, the claimed shapes of the bed simply are a matter of choice (see MPEP 2144.04: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed . 

Response to Arguments
Applicant's arguments filed 02/18/22 have been fully considered but they are not persuasive. The Examiner maintains their positions articulated in the non-final office action and as re-asserted during the most recent Examiner Interview held on February 16, 2022.  As acknowledged in the prior art rejection(s), it is conceded that the cited prior art does not teach four pillars as claimed.  However, upon reviewing FIG. 1 of Karube and FIG. 1 of the instant patent application, structurally each of the respective laser beam machines have very nearly the same structure.   Upon closer review of the bed of Karube illustrated in FIG. 1, it is believed that the structure taught in FIG. 1 would actually have greater rigidity for suppressing vibration as the two pillars upon which the Ball Screws/linear bearings 6A/6B are affixed to a singular rigid structure therebetween in which a workpiece W is situated thereon (see FIG. 1 of Karube).   Contrastingly, the bases 5/6 of the instant application are affixed view beams 7/8 to each other with an open space/no structure within the space formed by the beams 7/8 and bases 5/6.   Accordingly, the Examiner maintains that no unpredictable results are achieved by having the claimed structure of the instant patent application as it is submitted that FIG. 1 of Karube would have greater rigidity and suppression of vibration in comparison to that of FIG. 1 of the instant patent application.   
The Supreme Court in KSR v. Teleflex stated that ““A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396….”, MPEP 2141 – Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103.   
Additionally, it should be stressed (as indicated in MPEP 2141) that the Supreme Court in KSR v. Teleflex particularly emphasized: "’the need for caution in granting a patent based on the combination of Id. at ___, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that ‘[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.’Id. at ___, 82 USPQ2d at 1395. The Supreme Court stated that there are ‘[t]hree cases decided after Graham [that] illustrate this doctrine.’ Id.  at ___, 82 USPQ2d at 1395. (1) ‘In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ Id.  at ___, 82 USPQ2d at 1395. (2) ‘In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation.’Id.  at ___, 82 USPQ2d at 1395. (3) ‘[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.’ Id. at ___, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme Court further stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396…..”  
	
	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761